DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claims 1, 8, and 15, “to the second test step in the series of test steps; executing the second test step in the series of test steps” should read “to the second test step in the series of test steps; and executing the second test step in the series of test steps”. The examiner notes that a listing of claim limitations should have an “and” before the final limitation in order to clarify where the claims end.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or The examiner notes that the specification is not enabling for “executing the second test step in the series of test steps with the one or more input data fields populated with the one or more output data field values returned from the second test step in the series of test steps” because it does not describe populating a second step with output from the same step. The examiner presumes that this limitation in claims 1, 8, and 15 should read “executing the second test step in the series of test steps with the one or more input data fields populated with the one or more output data field values returned from the first test step in the series of test steps” for the purpose of examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims * are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mayers (U.S. Patent Application Publication No. 2018/0121339).
Regarding claims 1, 8, and 15, Mayers discloses a computer-implemented method comprising:
receiving an input file defining a test case that comprises a series of test steps, wherein each test step in the series of test steps represents an independently executed stateless application instructions interpretable by an API of the web browser instance such that the instructions can be processed by the web browser instance without conversion or the like, [0120]);
using an input data portion of the input file to identify a first test step, in the series of test steps, on which a second test step in the series of test steps depends (The server can determine the data to use as the input for the given test step based on the context of the given test step, [0102], In some implementations, the server can identify a variable type of the input to be used for the given test step based on the variable types of the fields associated with that test step, [0103], The graphical user interface 700 can also include a list of test steps 708 that have been configured for the test, [0111]);
executing the first test step in the series of test steps before the second test step in the series of test steps (The output produced from performing a first test step can later be used as input for performing a second test step, [0102]);
using the input data portion of the input file to identify one or more output data field values returned from the first test step in the series of test steps for populating one or more input data fields, as identified by the input data portion of the input file, to the second test step in the series of test steps (the server can identify a variable type of the input to be used for the given test step based on the 
executing the second test step in the series of test steps with the one or more input data fields populated with the one or more output data field values returned from the first test step in the series of test steps (The output produced from performing a first test step can later be used as input for performing a second test step, [0102]).
Regarding claims 2, 9, and 16, Mayers discloses wherein the independently executed stateless API call against a web server represents one of: a Hypertext Transfer Protocol (HTTP) API call or a Representational State Transfer (REST) API call ([0003, 0099]).
Regarding claims 4, 11, and 18, Mayers discloses wherein the input file represents one of: a JavaScript Object Notation (JSON) file, an extensible markup language (XML) file, or a flat file database, [0034, 0041, 0075, 0092]).
Regarding claims 5 and 12, Mayers discloses wherein the series of test steps comprises a third test step on which neither the first test step nor the second test step depends (The server can determine the data to use as the input for the given test step based on the context of the given test step, [0102], In some implementations, the server can identify a variable type of the input to be used for the given test step based on the variable types of the fields associated with that test step … Similarly, test step output including an integer would not be transmitted as input for the given test step since the variable types would not match, [0103]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113